 



Exhibit 10.1
SHARE SUBSCRIPTION CUM PURCHASE AGREEMENT
THIS SHARE SUBSCRIPTION CUM PURCHASE AGREEMENT (this “Agreement”) is made as on
this 2nd day of February 2007 BETWEEN:
INDIA GLOBALISATION CAPITAL, INC. a company organised under the laws of the
State of Maryland and having its office address at 4336 Montgomery Avenue
Bethesda, MD 20814 (hereinafter referred to as “Investor”, which expression
shall, unless it be repugnant to the context or meaning thereof, be deemed to
mean and include its successors and assigns) of the FIRST PART;
AND
MBL INFRASTRUCTURES LIMITED, a company incorporated under the Indian Companies
Act, 1956, having its registered office at 23A, Netaji Subhash Road, 3rd Floor,
Suite # 14, Kolkata – 700 001 (hereinafter referred to as “Company” which
expression shall, unless repugnant to the context or meaning thereof, be deemed
to mean and include its successors) of the SECOND PART;
AND
THE PERSONS whose names and addresses are set out in Schedule 1 hereto
(hereinafter referred to as “Promoters”, which expression shall, unless
repugnant to the context or meaning thereof, be deemed to mean and include their
heirs, executors, and administrators) of the THIRD PART.
Page 1

 



--------------------------------------------------------------------------------



 



 The Investor and the Promoters shall hereinafter be known individually as
“Party” and collectively as “Parties”.
 WHEREAS:

A.   The Company is inter alia engaged in the business of execution of civil
engineering projects and specialises in road and highway projects (the
“Business”);   B.   The Investor is currently engaged in making investments in
India especially in sectors such as power, infrastructure, etc. and wishes to
make a foray into the Business;   C.   The Company has, at the date of this
Agreement, an authorised share capital of INR 20,00,00,000 consisting of
2,00,00,000 equity shares of par value INR 10 each (each, an “Equity Share”). As
of date 1,10,63,727 Equity Shares have been issued and are held by the persons
in the number and proportion as set out in Schedule 2;   D.   The Promoters are
the existing shareholders of the Company as indicated in Annexure 1, and are the
legal and beneficial owners of 2,212,745 Equity Shares as set forth in Annexure
1(the “Sale Shares”). The Investor wishes to acquire the Sale Shares of the
Company from the Promoters;   E.   The Promoters have further requested the
Investor and the Investor proposes to invest in the Company in accordance with
the terms and subject to the conditions of this Agreement;   F.   The
subscription to the fresh Equity Shares shall be in accordance with the terms
and subject to the conditions of this Agreement and the number of fresh Equity
Shares

Page 2

 



--------------------------------------------------------------------------------



 



    shall be such, that post acquisition of Sale Shares and subscription of
fresh Equity Shares of the Company, the Investor is the direct and legal owner
of upto 57 % of the total issued and paid up equity share capital of the
Company.   G.   The Parties hereto wish to record in the manner herein mentioned
the terms and conditions on which the Investor shall acquire and the Promoters
shall sell the Sale Shares of the Company to the Investor and the Investor shall
subscribe to the Equity Shares of the Company.

NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES CONTAINED
HEREIN AND OTHER GOOD AND VALUABLE CONSIDERATION THE ADEQUACY OF WHICH IS HEREBY
ACKNOWLEDGED, IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES HERETO AND THIS
AGREEMENT WITNESSETH AS UNDER:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement,
the following terms, to the extent not inconsistent with the context thereof or
otherwise defined herein, shall have the following meanings assigned to them
herein below:

  (a)   ‘Act’ shall mean the Indian Companies Act, 1956 and any amendment
thereto or any other succeeding enactment for the time being in force.     (b)  
‘Affiliate’ in relation to the Investor means:

Page 3

 



--------------------------------------------------------------------------------



 



(i) being a corporate entity, means any entity, which Controls, is Controlled
by, or is under the common Control of the Investor;
(ii) being an individual, means any person who is Controlled by the Investor or
is a relative of such person.

  (c)   ‘Agreement’ shall mean this Share Purchase Agreement together with the
annexures thereto as from time to time made, amended, supplemented or replaced
or otherwise modified in accordance with the terms of this Agreement.     (d)  
“Applicable Law” shall mean any Indian statute, law, ordinance, regulation,
rule, order, bye law, administrative interpretation, writ, injunction,
directive, judgment or decree or other instrument which has a force of law in
India applicable to any Party, as is in force from time to time.     (e)  
‘Authorised Dealer’ shall mean State Bank of Mysore.     (f)   ‘Audited
Accounts’ means, the Company’s audited accounts as at March 31, 2006 for the
financial year ended March 31, 2006.     (g)   ‘Board’ shall mean the board of
directors of the Company.     (h)   ‘Claim’ includes any notice, demand,
assessment, letter or other document issued or action taken by any tax, fiscal
or other statutory or governmental

Page 4

 



--------------------------------------------------------------------------------



 



      authority, body or official whatsoever (whether of India or elsewhere in
the world) whereby the Company is or may be placed or sought to be placed under
a liability to make a payment or deprived of any relief, allowance, credit or
repayment otherwise available.     (i)   “Control” in relation to an entity,
shall mean any of: (i) the legal or beneficial ownership directly or indirectly
of more than 50 % of the voting securities of such entity or; (ii) controlling
the majority of the composition of the board of directors or; (iii) power to
direct the management or policies of such entity by contract or otherwise. The
terms “Controlling” and “Controlled” shall be construed accordingly.     (j)  
‘Completion’ shall mean completion of the events specified in Clause 5.3 below
and the Investor being registered as a member in respect of the Sale Shares and
the Subscription Shares in the register of members of Company.     (k)  
‘Completion Date’ shall mean date mentioned in Clause 5.3 hereof.     (l)  
‘Conditions Precedent’ shall mean the conditions precedent mentioned in Clause 4
of this Agreement.     (m)   ‘DRHP’ shall mean the draft red herring prospectus
filed by the Company with Securities Exchange Board of India, The Stock
Exchange, Mumbai and the National Stock Exchange of India Ltd. pursuant to its
program for fund raising through Initial Public Offerings of Equity Shares and
initialled by the Parties for the purpose of identification.

Page 5

 



--------------------------------------------------------------------------------



 



  (n)   ‘Encumbrances’ means any encumbrance, lien, charge, security interest,
mortgage, pledge, easement, conditional sale or other title retention or
non-disposal agreement or other restriction of a similar kind, and all other
easements, encroachments and title defects of every type and nature, or any
conditional sale contract, title, retention contract, or other contract to give
or to refrain from giving any of the foregoing.     (o)   ‘INR’ means the lawful
currency of India.     (p)   “IPO or Initial Public Offering” shall mean the
initial public offering of Equity Shares or other securities (including
depository receipts) in a recognized stock exchange in India or overseas and the
consequent listing of the Equity Shares or other securities on such recognized
stock exchange in India or overseas.     (q)   ‘Key Employees’ shall mean the
Managing Director and the Executive Director of the Company.     (r)  
‘Liabilities’ means any and all current liabilities, obligations, payables,
forms of taxation whether of India or elsewhere in the world, past, present and
deferred (including, without limitation, income tax, stamp duty, customs and
other import or export duties) and all other statutory or governmental
impositions, duties and levies and all penalties, charges, costs and interest
relating to any Claim.

Page 6

 



--------------------------------------------------------------------------------



 



  (s)   ‘Party’ shall mean the Investor, the Promoters or the Company referred
to individually and ‘Parties’ shall mean the Investor, the Promoters and the
Company referred to collectively.     (t)   ‘Person’ shall include an
individual, an association, a corporation, a partnership, a joint venture, a
trust, an unincorporated organisation, a joint stock company or other entity or
organisation, including a government or political subdivision, or an agency or
instrumentality thereof and/or any other legal entity.     (u)  
‘Representations and Warranties’ shall mean the representations and warranties
given by the Company and/or the Promoters in this Agreement, in particular
Clause 13 hereto.     (v)   ‘Sale Shares’ shall mean 2,212,746 Shares held by
the Promoters, free of all Encumbrances, bearing the distinctive numbers and
respective share numbers as specified in Annexure I hereto representing
20 percent of the total issued and paid up share capital of the Company as of
date.     (w)   ‘Shares’ or “Equity Shares” shall mean the equity shares of
Company.     (x)   ‘Shareholder’ or ‘Shareholders’ shall mean any Person who
holds any Shares.     (y)   ‘Warrantors’ means the Company and the Promoters and
‘Warrantor’ means any one of them.

Page 7

 



--------------------------------------------------------------------------------



 



1.2   Other Defined Terms:

  (i)   ‘Business Days’ means the days on which the banks are open for business
in Kolkata.     (ii)   ‘Dispute’ shall have the meaning as ascribed to it in
Clause 16.1 of this Agreement.     (iii)   ‘Losses’ shall have the meaning as
ascribed to it in Clause 14.1 of this Agreement.     (iv)   ‘Sale Consideration’
shall have the meaning as ascribed to it in Clause 3.1 of this Agreement.    
(v)   ‘Subscription Consideration’ shall have the meaning as ascribed to it in
Clause 2.1 of this Agreement.     (vi)   ‘Subscription Shares’ shall have the
meaning as ascribed to it in Clause 2.1 of this Agreement.

1.3   Interpretation   1.5.1   The terms referred to in this Agreement shall,
unless defined otherwise or inconsistent with the context or meaning thereof,
bear the meaning ascribed to it under the relevant statute/legislation.

Page 8

 



--------------------------------------------------------------------------------



 



1.5.2   All references in this Agreement to statutory provisions shall be
construed as meaning and including references to:

  (a)   Any statutory modification, consolidation or re-enactment (whether
before or after the date of this Agreement) for the time being in force;     (b)
  All statutory instruments or orders made pursuant to a statutory provision;
and     (c)   any statutory provisions of which these statutory provisions are a
consolidation, re-enactment or modification.

1.5.3   Words denoting the singular shall include the plural and words denoting
any gender shall include all genders.   1.5.4   Headings to clauses, sub-clauses
and paragraphs are for information only and shall not form part of the operative
provisions of this Agreement or the Schedules and shall be ignored in construing
the same.   1.5.5   References to recitals, clauses or schedules are, unless the
context otherwise requires, are references to recitals, to clauses of or
schedules to this Agreement.   1.5.6   Reference to days, months and years are
to Gregorian days, months and calendar years respectively.

Page 9

 



--------------------------------------------------------------------------------



 



1.5.7   Any reference to the words “hereof,” “herein”, “hereto” and “hereunder”
and words of similar import when used in this Agreement shall refer to clauses
or annexures of this Agreement as specified therein.   1.5.8   Any expression
importing a natural person includes any company, trust, partnership, joint
venture, association, body corporate or governmental agency.   1.5.9   Where a
word or phrase is given a defined meaning, another part of speech or other
grammatical form in respect of that word or phrase has a corresponding meaning.
  1.5.10   Reference to “Investor”, unless repugnant to the context shall for
the purpose of this Agreement, mean and include the Affiliates of the Investor.
  1.5.11   The words “include” and “including” shall be construed without
limitation.   2.   SUBSCRIPTION ON COMPLETION DATE

Page 10

 



--------------------------------------------------------------------------------



 



2.1   Subject to the terms of this Agreement, and relying on the Representations
and Warranties and the indemnities given by the Promoters and the Company under
this Agreement, the Investor agrees on the Completion Date to subscribe for and
the Company agrees to issue and allot to the Investor Equity Shares
(“Subscription Shares”) of face value of INR 10/- at issue price of INR 118/-
each such that post acquisition of Sale Shares and subscription to the
Subscription Shares of the Company, the Investor is the legal owner (directly or
indirectly) of upto 57 % of the total issued and paid up equity share capital of
the Company. The consideration to be paid for Subscription Shares shall be
referred to as the Subscription Consideration.   2.2   The Subscription Shares
shall be issued free from all Encumbrances and together with all rights, title
and interests now or hereafter attaching thereto.   3.   SALE AND PURCHASE OF
SALE SHARES   3.1   On the basis of the Representations and Warranties made by
the Company and the Promoters, jointly and severally, and subject to the terms
and conditions set forth in this Agreement, the Promoters have agreed to sell,
transfer or convey the Sale Shares and the Investor has agreed to purchase,
acquire and accept the Sale Shares (together with all benefits and rights
attaching thereto), free of all Encumbrances, for a total consideration of INR
27,65,93,125 (Twenty Seven Crores Sixty Five Lacs, Ninety Three Thousand One
Hundred and Twenty Five Only) (the “Sale Consideration”) at a price of INR 125
(the “Sale Price”) per Sale Share from the Promoters.

Page 11

 



--------------------------------------------------------------------------------



 



3.2   The Promoters shall be responsible for all taxes, levies and dues,
including without limitation, income tax assessed, if any, paid or payable in
connection with the sale, transfer or conveyance of Sale Shares.   3.3   The
Promoters hereby waive any pre-emption rights they may have in relation to any
of the Sale Shares under the articles of association of the Company or
otherwise.   4.   CONDITIONS PRECEDENT   4.1   The Parties agree that the
obligation of the Investor to acquire the Sale Shares and to subscribe to the
Subscription Shares in the manner provided herein, is conditional upon (i) the
fulfilment of the following conditions to the satisfaction of the Investor,
unless specifically waived in writing by the Investor; and (ii) only if all the
Representations and Warranties continue to be true and correct on the Completion
Date:

Page 12

 



--------------------------------------------------------------------------------



 



4.1.1   The Investor being satisfied with the results of the due diligence
investigations conducted by the Investor or its advisors by February 28, 2007;  
4.1.2   A resolution being passed at a duly constituted meeting of the board of
directors of Investor and a resolution being passed at duly constituted meeting
of the shareholders of the Investor, approving the purchase of the Sale Shares
and the subscription to the Subscription Shares and the satisfaction of all
other conditions for the Investor to effect a Business Combination as set forth
in the Investor’s Prospectus dated March 3, 2006 as filed with the US Securities
and Exchange Commission.   4.1.3   A resolution being passed at a general
meeting of the Company approving under section 81(1A) of the Act the
preferential allotment of the Subscription Shares to the Investor;   4.1.4   The
Promoters signing a consent letter, in the form and content as specified in
Annexure II, consenting to the transfer of the Sale Shares to the Investor and
indicating the number of Shares proposed to be transferred by the Promoters and
the price at which such Shares are proposed to be transferred by them;   4.1.5  
The Company providing to the Investor the shareholding pattern of Company
(indicating the category wise equity participation of residents and non
residents) after the proposed acquisition of Sale Shares by the Investor; and
(ii) a certificate from a chartered accountant indicating the ‘fair value’ of
the Shares calculated in accordance with the Guidelines for Valuation of Shares
and Fixation of Premia (‘Pricing Guidelines’);

Page 13

 



--------------------------------------------------------------------------------



 



4.1.6   The Promoters obtaining written consents from all banks, financial
institutions, lenders of the Company as may be required for change in
shareholding of the Company in form and substance satisfactory to the Investor;
  4.1.7   There shall not have been any Material Adverse Effect from the date
hereof to the Completion Date. For the purposes of this Agreement, the term
“Material Adverse Effect” means any change, effect or circumstance that have
occurred prior to the Completion Date, which has or may reasonably be expected
to have a material and/or adverse effect on the Company, the Company’s
operations/businesses and/or the Business;   4.1.8   Providing details of the
bank account of the Company maintained with the Authorised Dealer to the
Investor for the purpose of receiving the Subscription Consideration under this
Agreement;   4.1.9   Providing details of the bank accounts of the Promoters
maintained with the Authorised Dealer to the Investor for the purpose of
receiving the Sale Consideration under this Agreement; and   4.1.10   Investor
receiving from the Promoters and the Company three year financial statements for
the period ended March 31, 2006, March 31, 2005 and March 31, 2004 converted
into US GAAP and audited by a Public Company Accounting Oversight Board top 5
accounting firm and unaudited US GAAP financial statements for the period
commencing April 1, 2006 and ending December 31, 2006.

Page 14

 



--------------------------------------------------------------------------------



 



4.2   Upon fulfilment of the Conditions Precedent, the Promoters and the Company
shall notify the Investor of the same in writing.   4.3   If the Conditions
Precedent mentioned in Clause 4.1.1 above is not fulfilled or satisfied or
waived in writing by the Investor on or before 28.02.2007 or such other date as
may be mutually agreed between the Parties in writing, the Investor shall have
the right to terminate this Agreement forthwith. The termination of this
Agreement shall not in any way affect or prejudice any right accrued to any
Party against the other prior to such termination.   4.4   The Parties undertake
to use all reasonable endeavours to ensure that all the Conditions Precedent are
satisfied as soon as possible and the Condition Precedent as mentioned in Clause
4.1.1 is satisfied no later than the date mentioned in Clause 4.3 above.   4.5  
The Promoters and the Company shall co-operate and provide all information and
reasonable assistance to the Investor and/or its advisors and authorised
representatives to enable them to verify the records/documents of the Company.  
5.   COMPLETION   5.1   The Promoters and the Company shall notify the Investor
of the fulfilment of the Conditions Precedent and provide to the Investor, all
the requisite documents evidencing fulfilment of such Conditions Precedent
applicable to the Promoters and/or the Company. The Investor through its
advisors/counsel shall then satisfy itself as to the fulfilment of the
Conditions Precedent. The Investor shall notify the Promoters and the Company
within 7 days from the date of receipt of all the

Page 15

 



--------------------------------------------------------------------------------



 



    documents/information from the Promoters of its satisfaction or
dissatisfaction with the same or of waiving the fulfilment of any of the
Conditions Precedent applicable to the Promoters and/or Company.   5.2   In case
the Investor notifies the Promoters or the Company of its dissatisfaction under
Clause 5.1 above, the Promoters shall fulfil the unfulfilled Conditions
Precedent within 7 days of receipt of such notice and shall provide to the
Investor, all requisite documents evidencing fulfilment of that Condition
Precedent. The procedure referred to in Clause 5.1 above shall be followed
thereafter until the fulfilment of all Conditions Precedent applicable to the
Promoters and/or Company, to the satisfaction of the Investor.   5.3   Upon
fulfilment of all the Conditions Precedent to the satisfaction of the Investor
or if specifically waived in writing by the Investor, the Parties shall proceed
to complete the sale of the Sale Shares to the Investor and the issue of the
Subscription Shares to the Investor (‘Completion’) in the manner provided in
this Clause and shall agree upon a date on which the Completion shall take
place. The date so agreed between Investor, the Company and the Promoters shall
hereinafter be referred to as the ‘Completion Date’, which in any case shall not
be later than 30th September 2007. This date may however be extended upon mutual
agreement between the Parties.

Page 16

 



--------------------------------------------------------------------------------



 



5.4   The Completion shall take place at the registered office of the Company at
Kolkata.   5.5   On the Completion Date, the Investor shall file Form FC-TRS, in
quadruplicate with the Authorised Dealer along with the following documents:  
5.5.1   All documents received by the Investor from the Promoter and/or the
Company under Clauses 4.1.4 and 4.1.5 above;   5.5.2   Consent letter of the
Investor agreeing to purchase the Sale Shares and indicating the Sale
Consideration to be paid by the Investor for such purpose; and   5.5.3   An
undertaking specifying that (i) the Investor is eligible to acquire the Sale
Shares under the Foreign Direct Investment Policy of the Government of India
from Indian resident shareholders; (ii) such acquisition is within the existing
sectoral caps specified thereunder; and (iii) the price per Share is in
compliance with the Pricing Guidelines.   5.6   Immediately thereafter, the
Promoters shall deliver the following documents to the Investor:   5.6.1   A
certificate signed by the Promoters to the effect that the Representations and
Warranties contained in this Agreement, continue to be true and correct as on
the Completion Date with the same effect as though such Representations and
Warranties had been made as of such date;

Page 17

 



--------------------------------------------------------------------------------



 



5.6.2   Original resignation letter of Mr. Bhanu Prakash Agarwal and Mr. A.K.
Singh dated as of the Completion Date;   5.6.3   Original share certificates
evidencing the Sale Shares (‘Sale Share Certificates’); and   5.6.4   The Share
Transfer Forms duly stamped and executed by the Promoters.   5.7   Upon filing
Form FC-TRS with the Authorised Dealer and fulfilment of the provisions of
Clause 5.5 above, the Investor shall remit the Sale Consideration, for further
credit to the accounts of the Promoters as intimated to the Investor in
accordance with Clause 4.1.9 hereof. All such payments to be made by Investor to
the Promoters shall be subject to such withholdings/deductions of tax as may be
required under the Applicable Laws.   5.8   Immediately upon the Investor
receiving the certificate annexed to Form FC-TRS from the Authorised Dealer, the
Investor shall lodge the Share Transfer Forms and the Sale Share Certificates
with the Company for transfer of the Sale Shares in the name of the Investor.
The Company shall, upon receipt of the said documents from the Investor, do the
following:

  (i)   Immediately convene a meeting of the Board, wherein the Board shall pass
the necessary resolutions:

  (a)   approving the transfer of the Sale Shares from the Promoters to the name
of the Investor;

Page 18

 



--------------------------------------------------------------------------------



 



  (b)   approving the Investor as a member of Company in respect of the Sale
Shares and entering the name of the Investor in the register of members; and    
(c)   accepting the resignations of Mr. Bhanu Prakash Agarwal and Mr. A.K.Singh
and appointing 3 (three) directors nominated by the Investor as directors of the
Company.

  (ii)   Enter the name of the Investor as the legal and beneficial owner of the
Sale Shares, free of all Encumbrances, in the register of members of Company;  
  (iii)   Make the necessary endorsements on the Sale Share Certificates,
indicating the name of the Investor as the legal and beneficial owner of the
Sale Shares evidenced thereunder; and     (iv)   Return the original Sale Share
Certificates, duly endorsed in the name of the Investor, to the Investor or its
authorised representative as it may direct.

5.9   Immediately upon completion of all the steps contemplated in Clause 5.8
above, the Investor shall remit the Subscription Consideration, for further
credit to the account of the Company as intimated to the Investor in accordance
with Clause 4.1.8 hereof: The Company shall upon receipt of the Subscription
Consideration from the Investor, do the following:

  (i)   Immediately convene a meeting of the Board, wherein the Board shall pass
the necessary resolutions:

  (a)   issuing and allotting the Subscription Shares to the Investor; and

Page 19

 



--------------------------------------------------------------------------------



 



  (b)   entering the name of the Investor as a member in respect of the
Subscription Shares in the registry of members of the Company;

  (ii)   Deliver and handover to the Investor, the original duly stamped and
executed under the common seal of the Company, share certificates representing
the Subscription Shares in the name of the Investor.

5.10   Immediately after purchase of the Sale Shares and the subscription to the
Subscription Shares by the Investor, the equity shareholding of the Company
shall be as follows:

                              Approximate % of the     No. of   total paid up
Equity Shareholders   Shares held   Shares
R G Maheshwari
    2091505       10.16  
A K Lakhotia
    211250       1.03  
Maruti Maheshwari
    94500       0.46  
Aditya Maheshwari
    125250       0.61  
SMH Capital Ltd
    3580687       17.40  
Prabhu International Vyapar P Ltd
    2747790       13.35  
Investor
    11732697       57.00  
 
               
Total:
    20583679       100 %
 
               

Page 20

 



--------------------------------------------------------------------------------



 



5.11   The Parties to this Agreement agree to take all measures that may be
required to ensure to the extent possible, that all the events contemplated in
Clause 5 above on the Completion Date are completed on the same day.   5.12  
Notwithstanding the provisions of Clause 5.12 hereto, all proceedings to be
taken and all documents to be executed and delivered by the Parties at
Completion shall be deemed to have been taken and executed simultaneously to the
extent possible and no proceedings shall be deemed to have been taken nor
documents executed or delivered until all have been taken, executed and
delivered.   5.13   Immediately after the Board meetings of the Company and
passing of the resolutions mentioned above, the Parties shall ensure that the
Company shall record the necessary entries in its registers and carry out all
the actions that have been resolved to be carried out in order to effectively
achieve Completion.   5.14   The Company shall ensure that within 30 days from
the Completion Date, the relevant forms of the Company are filed with the
concerned regulatory authorities including the Registrar of Companies, Reserve
Bank of India, etc. in accordance with the provisions of Applicable Law.   6.  
CONDITIONS SUBSEQUENT   6.1   Key Persons Provisions       The Company shall
maintain Directors’ and Officers’ insurance for members of its Board of
Directors in amounts considered reasonable by the Company and consistent with
market practice in India.

Page 21

 



--------------------------------------------------------------------------------



 



6.2   Key Man Insurance       The Company shall purchase Key Man Insurance
policy of such amounts as may be decided by the Board, with benefits payable to
the Company, covering the Key Employees and such of the Promoters as may be
identified by the Company.   6.3   Amendment to Articles of Association      
The Company shall suitably amend its Articles of Association, to reflect the
terms of this Agreement to the extent permitted by the authorities including the
Registrar of Companies, within a period of 60 days from the Completion Date
subject to the Investors voting their Investor Shares in favour of such
amendment to the Articles of Association of the Company. The Company shall
deliver to the Investor a certified true copy of the resolution of the general
meeting/shareholders of the Company evidencing the amendment to the Articles of
Association as stated above and a certified true copy of the filing receipt of
Form 23 with the Registrar of Companies, regarding the same.   6.4   Management
Structure       The appointment or removal and determination of the terms of
employment of the Key Employees and any significant changes in the terms of the
employment agreement with the Key Employees shall be decided by the Promoters
subject however to the provisions of Clause 7.3 hereof, and this power of the
Promoters shall remain valid as long as the shareholding pattern exists as it
exists immediately post consummation of the transaction as envisaged in this
Agreement

Page 22

 



--------------------------------------------------------------------------------



 



6.5   Any Conditions Precedent not fulfilled at the time of Completion or not
entirely waived in writing.   7.   BOARD OF DIRECTORS CONSTITUTION, APPOINTMENT,
NOMINATION AND MANAGEMENT   7.1   Constitution, Appointment and Nomination  
7.1.1   The representation on the Board of the Company by the Investors and the
Promoters will be in such proportion so as to give a clear majority to the
Promoters on the Board. While working out the proportion, the number of
Independent Directors as reflected in the DRHP will also be taken into account.
The directors nominated by the Investor or the Promoters shall hereafter be
referred to as “Nominee Directors”.   7.1.2   The Investor shall have the right
to replace and/or remove its Nominee Directors at any time and from time to
time.   7.1.3   It is clarified for the avoidance of doubt that the Directors
nominated by the Investor shall be liable to retire by rotation and shall be
eligible for re-appointment.   7.1.4   Subject to Applicable Law, the Investor
may appoint an Alternate Director to its Nominee Director if it is so required
due to inability to attend the Meeting of the Board. The Nominee Director or the
Alternate Director need not hold any qualification Shares. The exercise of such
right by the Investor to appoint and withdraw any Director shall not require the
approval of the Board. The Promoters agree to exercise their voting rights to
support such appointment of Nominee Directors.

Page 23

 



--------------------------------------------------------------------------------



 



7.1.5   Subject to Applicable Law, the Nominee Director shall be entitled to all
the rights and privileges of other non-executive Directors (except the
remuneration, commission, or fees paid by the Company to the Managing Director
and Executive Director of the Company) including the sitting fees and expenses
as payable to other non-executive Directors but if any other fees, commission,
monies or remuneration in any form is payable to such Directors, the fees,
commission, monies and remuneration in relation to such Nominee Director shall
accrue to the Investor and subject to Applicable Law, the same shall accordingly
be paid by the Company directly to the Investor as per joint notification given
by all the Investors.   7.1.6   Provided that if any such Nominee Director is an
officer of the Investor, if the Investor so advises the Company, the sitting
fees in relation to such Nominee Director(s) shall accrue to the Investor and
the same shall, subject to Applicable Law, accordingly be paid by the Company
directly to the Investor.   7.1.7   Any reasonable expenditure incurred by the
Investor or the Nominee Directors in connection with travel and stay costs in
attending meetings of the Board/Committee/ Shareholders shall be borne by the
Company.   7.1.8   The Nominee Directors shall be entitled to receive all
notices, agenda, etc. and to attend all General Meetings and Board Meetings and
Meetings of any Committees of the Board of which they are members.   7.1.9   The
provisions of Clause 7.1.2 to 7.1.8 shall apply mutatis mutandis in case of the
directors nominated by the Promoters. However, the Chairman and the Managing
Director shall not be liable to retire by rotation.

Page 24

 



--------------------------------------------------------------------------------



 



7.2   Chairman       The Promoters shall appoint the Chairman of the Board. In
case the Chairman is unavailable, any Director may be appointed by the Board as
the Chairman for that particular meeting to act as the Chairman of the Board.
The Chairman of the Board shall have a casting vote in respect of any
Fundamental Issue.   7.3   Managing Director and Executive Director       The
Promoters shall appoint Mr. A.K. Lakhotia and Mr. Maruti Maheshwari as the
Managing Director and the Executive Director of the Company. The remuneration
payable to the Managing Director and the Executive Director shall be payable in
terms of the details given in the Schedule 4. Any modification of terms and
conditions listed in Schedule 4 shall require the affirmative vote of the
Investor. Further, in the event of the appointment of any individual(s) other
than the afore-mentioned individuals as Managing Director or Executive Director,
the Company shall seek the affirmative vote of the Investor on the selection of
the candidates and terms and conditions of their appointments.   7.4   Meetings
of the Board   7.4.1   The Board shall meet at least once in every quarter at
the times and under the circumstances specified in the Articles of the Company
and in accordance with the provisions of the Act.   7.4.2   Meetings of the
Board of the Company shall be held pursuant to a notice of at least 10 Business
Days, unless shorter notice is consented to by all Directors.

Page 25

 



--------------------------------------------------------------------------------



 



7.5   Committees of the Board   7.5.1   If the Board of the Company finds it
necessary to constitute a Committee or Committees, the powers of such Committee
or Committees shall be determined by the Board. The members of any Committee
shall not decide the powers of such Committee unless delegated by the Board or
otherwise required by law.   7.5.2   Subject to Applicable Law, the Promoters
shall have the right to nominate one nominee each on the all the Committees
appointed by the Board.   7.6   Right of Investor   7.6.1   The Investor shall
have the sole and absolute right to appoint the Chief Financial Officer of the
Company. The rights, powers and responsibility of the Chief Financial Officer
shall be as stated in Schedule 5.The Company shall compensate the Chief
Financial Officer commensurate with the best market practices for an individual
having similar responsibilities in a multinational company.   7.6.2   The
Company would further be required to comply with Sarbanes Oxley Act under US
GAAP. For the above purpose the Company will appoint only an audit company as
the auditor approved by PCAOB (Public Company Accounting Oversight Board) which
is any of the big five accounting firms of the world. The Company shall provide
the US GAAP Investor financial statements within 15 Business Days after the
close of each quarter.   7.6.3   The Company shall not without the prior
approval of the Investor:

Page 26

 



--------------------------------------------------------------------------------



 



  7.6.3.1   Authorize, create, alter the rights attaching to or issue any
securities that are dilutive of the Investor’s ownership of Equity Shares, on an
as-converted, fully diluted basis or that have rights, preferences, or
privileges senior to or on a parity with the Equity Shares; or     7.6.3.2  
Authorize, create, alter or issue any securities that are dilutive of the
Investor’s economic interest in the Company.

7.7   Notwithstanding any thing contained elsewhere in this Agreement it is
clearly understood by both the Parties that the majority of the Board shall
always remain with the Promoters and the Parties shall take all steps to ensure
the same as and when required, and this power of the Promoters shall remain
valid as long as the shareholding pattern exists as it exists immediately post
consummation of the transaction as envisaged in this Agreement.   7.8   Veto
Rights       Any action with respect to the following Fundamental Issues shall
require affirmative vote of the representative of the Promoters and the
affirmative vote of the Investor in any general meeting of shareholders of the
Company, at any meeting of the Board of Directors or Committee (if such matters
are delegated by the Board to such Committee), as the case may be. The
Fundamental Issues shall be in respect of the following matters:

  (i)   Any capital expenditure or indebtedness (including giving of security
for or guaranteeing debts) beyond 10% of that budgeted for in the Annual
Business Plan (including a revised Annual Business Plan) that is approved by the
Board of Directors.

Page 27

 



--------------------------------------------------------------------------------



 



  (ii)   Investments in any other companies / assets / entities (other than
(i) short term treasury operations or (ii) those relating to the Business)
except if the investment does not exceed Rs.1,00,00,000/- per year and does not
exceed 10% of the paid up capital of the investee company.     (iii)  
Amendments or any proposal to amend the Memorandum or Articles of Association of
the Company including change in the number of Board members of the Company.    
(iv)   Commencement of any new line of business or acquisition of shares of a
company, which is unrelated to the Business of the Company.     (v)  
Commencement or settlement of litigation where the amount involved is above a
Rs. 1,00,00,000/- (Rupees One Crore only) in any particular financial year other
than those arising as part of the Company’s normal course of Business.     (vi)
  Changes to material accounting or tax policies or practices other than those
required by Applicable Law.     (vii)   Recommend, giving or renewing of
security for or the guaranteeing of debts or obligations of the Company or any
subsidiary and / or Affiliates of any Person, other than in the normal course of
Business.     (viii)   Any change in the Financial Year for preparation of
audited accounts of the Company.


Page 28

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

  (ix)   Any resolution for removal of statutory auditors for the Company.    
(x)   Winding up and / or liquidation of the Company.     (xi)   Divestment of
or sale of assets, investments, lease, license or exchange or pledge in any
other way proposing to dispose off any assets or undertaking of the Company the
aggregate consideration for which in any financial year is in excess of 5% (five
percent) of the sales of the Company as per the last audited accounts available
on the date of such transaction, other than in the normal course of business.  
  (xii)   Any agreement, arrangement, transaction to sell or assignment of
intellectual property rights including those relating to copyrights, trademarks,
patents and designs belonging to the Company, other than in the normal course of
business.     (xiii)   Shifting of registered office, outside the city of
Kolkata.     (xiv)   Commencement of new business/unit/division outside India,
or applying for pre-qualification for bids and appointing representatives for
liaison in a foreign country.     (xv)   Any increase in the issued, subscribed
or paid up equity or preference share capital of the Company or its subsidiary
or any other company where it has a substantial investment, or re-organization
of the share capital of the Company or its subsidiary or any other company where
it has investment, including new issue of shares or other securities of the
Company or its subsidiary or any other company where it has investment or any
preferential issue of shares or redemption of any shares, issuance of
convertible warrants, or grant of any options over its shares by the Company or
its subsidiary or any other company where it has investment.     (xvi)   Any
transfer of equity shares of the Company otherwise than contemplated by this
Agreement by the Investors. The Promoter shall have the first right of refusal
of sale/transfer on these shares.     (xvii)   Approval of any new scheme or
plan for grant of employee stock options, or sweat equity shares to any person
or entity, including any modification to any new scheme.     (xviii)   Granting
of loan and/or procuring, selling to or any other dealings with any subsidiary
or Related Party or Affiliates or Promoters of the Company, which has or is
likely to have an actual or potential effect on the financials of the Company.

Page 29

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

  (xix)   The accounting policy of the Company and policies for the dispensation
of cash, payments, receivables of the Company.     (xx)   Any action leading to
the appointment of the Underwriters, entering in to any listing agreement with
any stock exchange, offering shares to QIBs, FIs or the Public or listing any
IPO.     (xxi)   Any commitment or agreement to do any of the foregoing.

    Provided that either Party shall be obliged to convey its consent or dissent
in respect of the matters set out in Clause 7.8 within 15 days from the date of
receipt of intimation from the Company. In the event that the Party does not
respond indicating its consent or dissent, as the case may be, within the said
15 days, that Party would have deemed to have consented to such Fundamental
Matter and action by the other Party/ Company pursuant to such consent shall not
constitute a Material Breach of the Agreement.   8   DIVIDEND POLICY      
Subject to the availability of profits, the adequacy of projected cash flows and
any capital expenditure requirements, the Company shall maximise the
distribution of profits to its shareholders. Dividends (if any) may be declared
and paid on a final (or annual) basis and paid on an interim (or semi-annual)
basis.       In deciding whether and in respect of any accounting year the
Company had profits available for distribution the parties hereto shall procure
that the Auditors shall certify whether such profits are available or not and
the amount thereof (if any). In giving such certificate the Auditors shall act
as experts and not arbitrators in their determination shall be binding on the
parties hereto.

NUMBER 9. TO REMAIN BLANK

10.   INITIAL PUBLIC OFFER   10.1   Promoter may, at any time after 01
January 2008, require that an initial public offering (IPO) of the Company be
made for listing and trading of the shares of the Company on the Bombay Stock
Exchange or the National Stock Exchange. The IPO shall be by way of issue of the
Company’s Shares or, at the discretion of Promoters, by way of an offer for sale
of Shares held by Promoters, In case Promoters chooses to sell its Shares then
the other shareholders will have a similar right on a pro-rata basis, in which
case the number of shares to be sold by Promoters will stand proportionately
reduced.   10.2   Promoters may for the purpose of Clause 10.1 above,
requisition the convening of a meeting of the Board or an extra ordinary general
meeting of the shareholders of the

Page 30

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

    Company, as the case may be, which meeting shall be convened pursuant to
such requisition within 30 days of receipt thereof.   10.3   In furtherance of
Promoter’s rights herein the other parties shall extend all necessary
cooperation as may be required for the purpose of consummating the IPO as
contemplated herein.   11   EXIT OPTIONS AVAILABLE TO INVESTOR AND PROMOTERS  
11.1   Option for Divestment by Promoters       Promoter shall be entitled to
divest any part of their shareholding in the Company in favour of any reputed
corporate entity identified as strategic investors, domestic or foreign,
provided, in that case, the total number of shares that Promoter wishes to
divest would comprise shares of Promoters and Investor (if they agree) in their
respective shareholding ratio. In other words, if Promoter wishes to divest
1,000 shares, then, in that case, the shares sold to the purchaser shall
comprise 430 shares of Promoter and 570 shares of Investor and the following
provisions shall be applicable:

  11.1.1   Promoter shall immediately upon identifying the purchaser in terms of
clause 11.1 above, write to Investor informing them about their divestment
proposal and intimate and inform Investor about the number of shares intended to
be divested and the price and other terms. Investor would be entitled to accept
the offer within a period of fifteen (15) days from the date of receipt of the
written offer/intimation from Promoter at their absolute discretion.     11.1.2
  In the event, Investor accepts the offer then the shares sold to such
purchaser shall comprise shares of both Investor and Promoters in their
respective shareholding ratio and stated above in clause 11.1.     11.1.3   If
Investor does not accept the offer within fifteen (15) days from the date of
receipt of the written offer by them, the offer would be deemed to have been
declined by them and thereafter, Promoter shall be entitled to sell the number
of shares (and only that number and not more) intended to be divested from their
total shareholding in the Company on the same terms as were extended to the
Investor above without any recourse to Investor.

11.2   Option for divestment by Investor       The provisions of Clause 11.1
shall apply mutatis mutandis in the event Investor wishes or desires to divest
any part of their shareholding in favour of any reputed corporate entity
identified as strategic investors, domestic or foreign.

Page 31

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

11.3   Divestment and exit by Investor and Promoters with consent of other      
Notwithstanding anything contained in this Agreement, both Investor and
Promoters shall be entitled to divest their shares or any part thereof to any
person without taking recourse to the provisions of this Agreement provided the
other Party gives their express prior written consent.   11.4   No transfer of
Shares to Third Party Buyer in same Business       If Investor / Promoters
wishes to transfer or otherwise dispose of all or some of its equity shares in
the Company to a third party buyer, it shall not transfer any such shares to a
third party buyer who is a person directly or indirectly engaged in the same
Business as the Company or in a business that shall give rise to a conflict of
interest with the interests of the Company.   11.5   Permitted Transfers  
11.5.1   Related Party       Nothing in this Part shall prohibit or restrict a
party, which is a corporation from transferring shares to a Related Body
Corporate of that party where the Related Body Corporate agrees to be bound by
the provisions of this Agreement. If there is breach of this Agreement, the
transferor shall be liable therefor.   11.5.2   Transfer Back       If a
transferee of shares under this clause ceases to be a Related Body Corporate of
the transferor of those shares, then immediately upon the transferee ceasing to
be a Related Body Corporate the transferor shall procure the transfer back in
its name of all of the             shares in the Company held by the transferee.
  11.5.3   Right to Nominate Purchaser       Where any party may be prohibited
or restricted from fully exercising its rights of acquisition under this Part
due to restrictions on the foreign ownership of shareholdings in companies under
Indian law, that party shall have the right to nominate who may exercise such
rights in its place, so long as any such nomination itself complies with the
Applicable Law and regulatory requirements.   11.5.4   Rights of Promoters      
Investor agrees that it shall not give any new investor having an equal or
lesser effective equity shareholding in the Company than Promoters superior
rights to those given to Promoters.

Page 32

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

11.5.5   Sales Override       The Shareholders acknowledge that they shall not
attempt to sell their shares in the Company where to do so might result in the
withdrawal of the License, Permissions, allotments, contracts, etc.   11.5.6  
Transfer of shares in breach of this Agreement       The Company shall not
register any transfer made in breach of this Agreement and the shares comprised
in any transfer so made shall carry no rights whatsoever unless and until, in
each case, the breach is rectified.   12   PLEDGE OR ENCUMBRANCE OF SHARES OF
PROMOTERS / INVESTORS   12.1   The Promoters shall not pledge, mortgage,
hypothecate, charge or otherwise Encumber any of the Shares of the Company
either directly or indirectly nor otherwise use such Shares as collateral for
any purpose which could result in an involuntary transfer of such Shares or any
right, title or interest therein in favour of any person, including but not
limited to, any lenders of the Company except with the prior written consent of
the Investor. Provided however that the Promoters shall be free to pledge their
shares in favour of lenders i.e. banks and financial institutions. The
provisions of this Clause shall apply mutatis mutandis in the event Investor
wishes or desires to pledge, mortgage, hypothecate, charge or otherwise Encumber
Shares of the Company.   12.2   If the Investor, either pre or post IPO,
proposes to transfer its shareholding in the Company, it shall first offer the
same to the Promoters. In case the Promoters fail to communicate their
acceptance within 21 (Twenty One) days or refuse or fail to acquire the
            shares from the concerned Investors within 90 days of date of
acceptance as aforesaid (or such other extended period as may be mutually
agreed), such Investors shall be free to within a further period of 90 (Ninety)
days or 15 days after necessary regulatory approvals are obtained which ever is
later, to sell the shares to any third party not being a competitor of the
Company, at no favourable terms than as were offered to the Promoters.   12.3  
The provisions of this Clause 12.1 to 12.2 shall apply mutatis mutandis in the
event Promoter wishes or desires to divest any part of their shareholding in
favour of any reputed corporate entity identified as strategic investors,
domestic or foreign.   13.   REPRESENTATIONS AND WARRANTIES   13.1   True and
Accurate: The Warrantors represent, warrant and undertake to the Investor, that
each of the statements set out in this Clause and Schedule 3 hereof, as
applicable to the Warrantors, is now and will be true and accurate at the
Completion

Page 33

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

    Date. The Warrantors acknowledge that the Investor, in entering into this
Agreement, is relying on such representations, warranties and undertakings and
shall be entitled to treat the same as conditions of the Agreement.   13.2  
Investor Representation: The Investor hereby represents and warrants that
subject to the fulfilment of the Condition Precedent to this Agreement, it has
the corporate power and authority to execute, deliver and perform this Agreement
and the transactions contemplated herein. The execution, delivery and
performance by the Investor of this Agreement has been duly authorized and
approved by its board of directors.   13.3   Separate and Independent: Each of
the Representations and Warranties shall be separate and independent and, save
as expressly provided to the contrary, shall not be limited by reference to or
inference from any other Representations and Warranty or any other term of this
Agreement, which is not expressly referenced to the Representations and Warranty
concerned.   13.4   Knowledge: If any Representation or Warranty is qualified by
knowledge, then it means that the Representation or Warranty has been made to
the best knowledge of the Warrantors, after the Warrantors have made and caused
to be made such due and proper inquiries as may be required in respect of the
relevant matter to obtain informed knowledge.   13.5   Undertaking: None of the
Warrantors shall do, allow or procure any act or omission before the Completion
Date which would respectively constitute a breach of any of the Representations
and Warranties if they were given at the Completion Date, or which would make
any of the Representations and Warranties inaccurate or misleading if they were
so given.   13.6   Notification of breach: Each of the Warrantors hereby agree
to disclose promptly to the Investor in writing immediately upon becoming aware
of the same, any matter, event or circumstance (including any omission to act)
which may arise or become known to it after the date of this Agreement which:

  13.6.1   would render any of the Representations and Warranties to be
inaccurate; or     13.6.2   has, or is likely to have, a Material Adverse Effect
on the financial position or prospects of the Company.

13.7   Survival: The Representations and Warranties provided in this Agreement
shall survive the Completion Date.   13.8   The Company and the Promoter hereby
agree and acknowledge that the Investor has agreed to purchase the Sale Shares
and subscribe to the Subscription Shares inter alia relying upon the
Representations and Warranties.

Page 34

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

14.   INDEMNITY   14.1   Without prejudice to any other right available to the
Investor in law or under equity, the Company and the Promoters shall jointly and
severally indemnify, defend and hold harmless the Investor, their Affiliates,
directors, advisors, officers, employees and agents, or, if so desired by the
Investor, the Promoters shall indemnify the Company, from and against any and
all liabilities, damages, demands, Claims (including third party Claims),
actions, judgments or causes of action, assessments, interest, fines, penalties,
and other costs or expenses (including, without limitation, amounts paid in
settlement, court costs and all reasonable attorneys’ fees and out of pocket
expenses) (“Losses”) directly based upon, arising out of, or in relation to or
otherwise in respect of:

  i.   any inaccuracy in or any breach of any Representation and Warranty,
covenant or agreement of the Promoters or Company contained in this Agreement or
any document or other papers delivered by any of them to the Investor in
connection with or pursuant to this Agreement;     ii.   any liability arising
out of non compliance of any obligation undertaken by the Company or the
Promoters; save and except as may be disclosed in the audited financial
statements of the Company and the DRHP;     iii.   any liabilities and
obligations of whatever nature relating to any litigation, Claim or governmental
investigation pending or relating to the Business or operations of the Promoters
or the Business of the Company prior to the date of execution of this Agreement
and as on the Completion Date; save and except as may be disclosed in the
audited financial statements of the Company and the DRHP;     iv.   any
liability due to any non-compliance of any applicable law, rules or regulations
prior to the date of execution of this Agreement and as on the Completion Date;
save and except as may be disclosed in the audited financial statements of the
Company and the DRHP.

14.2   Any compensation or indemnity as referred to in Clause 14.2 above shall
be such as to place the Investor in the same position as it would have been in,
had there not been any such breach and as if the Representation and Warranty
under which Investor is to be indemnified, had been correct.   15.  
CO-OPERATION       The Parties shall use their reasonable efforts to ensure that
the Sales contemplated by this Agreement are consummated as per the terms
hereof, including without limitation, obtaining all approvals from the
applicable government and/or regulatory

Page 35

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

    authorities and other Persons as may be necessary or reasonably requested by
Investor in order to consummate the Sales contemplated by this Agreement.   16.
  RESOLUTION OF DISPUTES       Amicable Settlement   16.1   If any dispute
arises between Investor and/or the Promoters and/or Company during the
subsistence of this Agreement or thereafter, in connection with the validity,
interpretation, implementation or alleged breach of any provision of this
Agreement or regarding a question, including the question as to whether the
termination of this Agreement by one Party hereto has been legitimate
(“Dispute”), the disputing Parties hereto shall endeavour to settle such Dispute
amicably. The attempt to bring about an amicable settlement shall be considered
to have failed if not resolved within 60 days from the date of the Dispute.    
  Conciliation   16.2   If the Parties are unable to amicably settle the Dispute
in accordance with Clause 16.1 within the period specified therein, the Parties
shall forthwith but not later than 30 days after expiry of the aforesaid period,
refer the Dispute to Mr. Ram Mukunda and Mr. Ram Gopal Maheshwari for resolution
of the said Dispute. The attempt to bring about such resolution shall be
considered to have failed if not resolved within 30 days from the date of
receipt of a written notification in this regard.       Arbitration   16.3   If
the Parties are unable to amicably settle the Dispute in accordance with Clause
16.2 within the period specified therein, any Party to the Dispute shall be
entitled to serve a notice invoking this Clause and making a reference to an
arbitration panel of three arbitrators. Each party to the dispute shall appoint
one arbitrator within 30 days of receipt of the notice of the Party making the
reference, and the two arbitrators, so appointed shall appoint a third
arbitrator. The Arbitration proceedings shall be held in accordance with the
Arbitration and Conciliation Act, 1996. The decision of the arbitration panel
shall be binding on all the Parties to the Dispute.   16.4   The place of the
arbitration shall be Kolkata, India.   16.5   The Arbitration proceedings shall
be governed by the laws of India.   16.6   The proceedings of arbitration shall
be in the English language.   16.7   The Arbitrator’s award shall be
substantiated in writing. The court of arbitration shall also decide on the
costs of the arbitration proceedings. In case the arbitrators

Page 36

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

    have not decided on the costs of the arbitration proceedings, each Party to
the Dispute shall bear its own costs, in relation to the arbitration
proceedings.   16.8   The award shall be binding on the Parties subject to the
Applicable Laws in force and the award shall be enforceable in any competent
court of law.   16.9   The Indian courts shall have exclusive jurisdiction.  
17.   NOTICES   17.1   Any notice or other communication that may be given by
one Party to the other shall always be in writing and shall be served either by
(i) hand delivery duly acknowledged; or (ii) sent by registered post with
acknowledgment due; or (iii) by facsimile at the respective addresses set out
herein below or at such other address as may be subsequently intimated by one
party to the other in writing as set out herein. If the notice is sent by
facsimile, the said notice shall also be sent by registered post acknowledgment
due.

         
 
  The Investor:   Ram Mukunda
 
  Address:   At the address mentioned above
 
  Tel:   +1 301 529 4996
 
  Facsimile:   + 1 240 465 0273
 
       
 
  The Company:   Ram Gopal Maheshwari
 
  Address:   As mentioned above
 
  Tel:   +91 33 2230 2353/9517
 
  Facsimile:   +91 33 2230 8807
 
       
 
  The Promoter:   A.K. Lakhotia
 
  Address:   As mentioned in Schedule 1 hereto
 
  Tel:   +91 33 2230 2353/9517
 
  Facsimile:   +91 33 2230 8807

17.2   All notices shall be deemed to have been validly given on (i) the
business date immediately after the date of transmission with confirmed answer
back, if transmitted by facsimile transmission, or (ii) the business date of
receipt, if sent by courier or hand delivery; or (iii) the expiry of seven days
after posting, if sent by registered post.   17.3   Any Party may, from time to
time, change its address or representative for receipt of notices provided for
in this Agreement by giving to the other Party not less than 10 days prior
written notice.   18.   TERM

Page 37

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

    This Agreement shall come into effect and force and be binding on the
Parties from the date first written above and shall remain in full force unless
terminated in accordance with the provisions of this Agreement.   19.  
CONFIDENTIALITY   19.1   The Parties recognise that each of them will be given
and have access to confidential and proprietary information of the other
Parties. The Parties undertake not to use any of such confidential information
for their own corporate purposes without the prior written consent of the Party
owning such information and shall use their best efforts to keep confidential
and not to disclose to any third party any of the other Parties’ confidential
and proprietary information. The Parties shall also cause their respective
directors, employees, officers and any other persons to whom the above mentioned
information is disclosed to execute a letter of confidentiality to the effect
provided in this Clause. The obligations of confidentiality shall not apply to
any information that:

  (a)   was developed independently by the Parties;     (b)   was known to the
Party prior to its disclosure by the disclosing Party;     (c)   has become
generally available to the public (other than by virtue of its disclosure by the
receiving Party);     (d)   may be required in any report, statement or test,
the Company submitted to any governmental or regulatory body;     (e)   may be
required in response to any summons or subpoena or in connection with any
litigation; or     (f)   may be required to comply with any law, order,
regulation or ruling applicable to any Party hereto

    Provided that prior to any disclosure in respect of a request to disclose
confidential information under subsections (d), (e) and (f), above a Party must
first notify the Party owning such confidential information, who shall then have
the opportunity to respond to and/or dispute such request. The provisions of
this Clause shall survive the termination of this Agreement.   19.2   Upon
termination of this Agreement, the Parties shall cause the Company to either i)
return to the Investor and the Promoter, as applicable, and the Parties shall
return to each other, all documents and information belonging to such Person and
all copies thereof in the possession or under the control of a Party which does
not own such property, and all confidential information in whatever media; or
(ii) destroy all

Page 38

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

    documents and information belonging to the other Party and all copies
thereof in the possession or under the control of a Party .   19.3   The Parties
acknowledge and agree that the covenants and obligations with respect to
confidentiality set forth in this Clause 19 relate to special, unique and
extraordinary matters, and that a violation of any of the terms of such
covenants and obligations will cause Company and the owner of such property
irreparable injury for which adequate remedies are not available at law.
Therefore, the Parties agree that the Party entitled to enforce the covenants
set forth above, shall be entitled to an injunction, restraining order or such
other equitable relief as a court of competent jurisdiction may deem necessary
or appropriate to restrain the other Party from committing any violation of the
covenants and obligations contained in this Clause. These injunctive remedies
are cumulative and are in addition to any other rights and remedies the
concerned Party may have at law or in equity.   20.   AUTHORISED PERSON      
For the purposes of this Agreement, the Promoters shall be represented by
Anjanee Kumar Lakhotia. Accordingly, all the Promoters hereby authorise Anjanee
Kumar Lakhotia to represent the Promoters and take any decision which may be
required to be taken, do all acts and execute all documents which are or may be
required by the Promoters for the proper and effective fulfilment of the rights
and obligations under this Agreement. Any action taken or deed performed or
document executed by Anjanee Kumar Lakhotia shall be deemed to be acts or deeds
done or documents executed by all the Promoters, and shall be binding on all the
Promoters.   21.   TERMINATION   21.1   Grounds for Termination: Save and except
the rights and obligations of the Parties that terminate as provided in the
specific clauses in this Agreement, this Agreement shall continue in full force
and effect until terminated in accordance with the provisions of this Clause.  
21.2   This Agreement can be terminated at any time by mutual written agreement
of the Parties.   21.3   This Agreement shall stand terminated under Clause 5 if
the Completion does not take place as per Clause 5.3.   21.4   In the event at
any time, the Shares held by the Investor in the Company falls below 26% in the
aggregate of the total equity share capital of the Company, then this Agreement
shall automatically terminate.

Page 39

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

21.5   Effect of Termination: Termination of this Agreement under Clauses 21.2
to 21.4 shall be without liability of any Party (or any shareholder, director,
officer, agent, employee, consultant or representative of such Party) to the
other Parties.   21.6   The provisions of Clause 14, 16, 17, and 19 shall
survive the termination hereof pursuant to Clause 21.1   22   MISCELLANEOUS
PROVISIONS   22.1   Reservation of Rights       No forbearance, indulgence or
relaxation or inaction by any Party at any time to require performance of any of
the provisions of this Agreement shall in any way affect, diminish or prejudice
the right of such Party to require performance of that provision, and any waiver
or acquiescence by any Party of any breach of any of the provisions of this
Agreement shall not be construed as a waiver or acquiescence of any continuing
or succeeding breach of such provisions, a waiver of any right under or arising
out of this Agreement or acquiescence to or recognition of rights other than
that expressly stipulated in this Agreement.   22.2   Cumulative Rights      
All remedies of either Party under this Agreement whether provided herein or
conferred by statute, civil law, common law, custom or trade usage, are
cumulative and not alternative and may be enforced successively or concurrently.
  22.3   Partial Invalidity       If any provision of this Agreement or the
application thereof to any Person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each provision
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law. Any invalid or unenforceable provision of this Agreement shall be
replaced with a provision, which is valid and enforceable and most nearly
reflects the original intent of the unenforceable provision. Provided however,
if said provision is fundamental provision of this Agreement or forms part of
the consideration or object of this Agreement, the provision of this Clause
shall not apply.   22.4   Amendments       No modification or amendment of this
Agreement and no waiver of any of the terms or conditions hereof shall be valid
or binding unless made in writing and duly executed by all the Parties.

Page 40

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

22.5   Assignment       This Agreement and the rights and liabilities hereunder
shall bind and inure to the benefit of the respective successors of the Parties
hereto, but no Party shall assign or transfer any of its rights and liabilities
hereunder to any other Person without the prior written consent of the other
Parties which will not be unreasonably withheld. Notwithstanding anything stated
above, the Investor shall be entitled to assign its rights and obligations
hereunder to any of its Affiliates or its holding company or ultimate parent
company or their Affiliates, without the consent of the other Parties.   22.6  
Entire Agreement       This Agreement constitutes the entire Agreement between
the Parties with respect to the purchase of the Sale Shares and the subscription
of the Equity Shares and supersedes and cancels any prior oral or written
agreement, representation, understanding, arrangement, communication or
expression of intent relating to the subject matter of this Agreement.   22.7  
Relationship       None of the provisions of this Agreement shall be deemed to
constitute a partnership between the Parties hereto and no Party shall have any
authority to bind the other Party otherwise than under this Agreement or shall
be deemed to be the agent of the other in any way.   22.8   Governing law      
This Agreement shall be governed and construed in accordance with the laws of
India.   22.9   Costs       Each Party shall bear its own expenses incurred in
preparing this Agreement. The stamp duty and other costs payable on this
Agreement shall be borne by the Promoter, the transfer of Sale Shares to the
Investor and the issue and allotment of the Equity Shares to the Investor. The
costs arising due to the conditions precedent of signing this Agreement are to
be paid to the Company by Investor; however in no event shall it exceed Rs. 30,
00,000. The costs would exclude the cost of due diligence carried out by the
Investor.   22.10   Force Majeure       No Party shall be liable to the other
if, and to the extent, that the performance or delay in performance of any of
its obligations under this Agreement is prevented,

Page 41

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

    restricted, delayed or interfered with due to circumstances beyond the
reasonable control of such Party, including but not limited to, Government
legislations, fires, floods, explosions, epidemics, accidents, acts of God,
wars, riots, strikes, lockouts, or other concerted acts of workmen, acts of
Government and/or shortages of materials. The Party claiming an event of force
majeure shall promptly notify the other Parties in writing, and provide full
particulars of the cause or event and the date of first occurrence thereof, as
soon as possible after the event and also keep the other Parties informed of any
further developments. The Party so affected shall use its best efforts to remove
the cause of non-performance, and the Parties shall resume performance hereunder
with the utmost dispatch when such cause is removed.   22.11   Severance      
Any provision of this Agreement which is invalid or unenforceable shall be
ineffective to the extent of such invalidity or unenforceability, without
affecting in any way the validity, legality and enforceability of the remaining
provisions hereof. Should any provision of this Agreement be or become
ineffective for reasons beyond the control of the Parties, the Parties shall use
reasonable efforts to agree upon a new provision which shall as nearly as
possible have the same commercial effect as the inefficient provision.   22.12  
Good Faith Negotiations and Further Assurances   22.12.1   The Parties agree
that if the Sales contemplated in this Agreement cannot be completed in the
manner set forth herein, then the Parties shall use reasonable endeavours to
enter into other Sales that (a) would result in a substantially similar outcome
and (b) do not materially prejudice any of the Parties. Each of the Parties
further agrees that, during any such negotiations, it shall refrain from
initiating any legal actions against the other Parties; and   22.12.2   Each
Party agrees to perform (or procure the performance of) all further acts and
things, and execute and deliver (or procure the execution and delivery of) such
further documents, as may be required by law or as the other Parties may
reasonably require, whether on or after the date of this Agreement, to implement
and/or give effect to this Agreement and the Sales contemplated by it and for
the purpose of vesting in the Investor the full benefit of the assets, rights
and benefits to be transferred to the Investor under this Agreement.   22.13  
Public announcements       Neither the Investor nor the Promoters nor the
Company shall make any disclosure or announcements about the subject matter of
this Agreement to any Person without the prior written consent of the other
party except to the Board or the members of the Investor or the Company or for
the purpose of fulfilling its statutory obligations.

Page 42

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

22.14   Execution in Counterparts       This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which,
taken together, shall constitute one and the same instrument.   22.15  
Authorisation       The persons signing this Agreement on behalf of the Parties
represent and covenant that they have the authority to so sign and execute this
document on behalf of the Parties for whom they are signing.

Page 43

 



--------------------------------------------------------------------------------



 



     
Private & Confidential
  Share Subscription cum Purchase Agreement

Execution Page Follows:
IN WITNESS WHEREOF THE PARTIES HERETO HAVE SET AND SUBSCRIBED THEIR RESPECTIVE
HANDS TO THESE PRESENTS ON THE DAY, MONTH AND YEAR HEREIN WRITTEN:

         
  SIGNED AND DELIVERED  /s/ Parveen Mukunda
    )  
  BY THE WITHINNAMED “ Investor ”
    )  
  BY THE HAND OF MRS. PARVEEN MUKUNDA
    )  
  (Authorised Signatory)
    )  
 
       
  ON THE 2nd DAY OF FEBRUARY 2007)
       
 
       
  IN THE PRESENCE OF:
    )  
  WITNESS:
    )  
 
       
  NAME AND ADDRESS:
    )  
 
       
  SIGNED AND DELIVERED  /s/ Ram Gopal Maheshwari
    )  
  BY THE WITHINNAMED “The Company”
    )  
  BY THE HAND OF MR. RAM GOPAL MAHESHWARI
    )  
  (AUTHORISED SIGNATORY) PURSUANT TO THE
    )  
  RESOLUTION PASSED BY THE BOARD
    )  
  ON THE 2nd DAY OF FEBRUARY 2007
    )  
 
       
  IN THE PRESENCE OF:
    )  
  WITNESS:
    )  
  ADDRESS:
    )  
 
       
  SIGNED AND DELIVERED  /s/ Anjanee Kumar Lakhotia
    )  
  BY THE WITHINNAMED “Promoter”
    )  
  Mr. ANJANEE KUMAR LAKHOTIA
    )  
 
       
  ON THE 2nd DAY OF FEBRUARY 2007
    )  
 
       
  IN THE PRESENCE OF:
    )  
  WITNESS:
    )  
  ADDRESS:
       
 
    )  

Page 44

 